 


110 HRES 65 EH: Providing for consideration of the bill (H.R. 5) to amend the Higher Education Act of 1965 to reduce interest rates for student borrowers.
U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 65 
In the House of Representatives, U. S., 
 
January 17, 2007 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5) to amend the Higher Education Act of 1965 to reduce interest rates for student borrowers. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5) to amend the Higher Education Act of 1965 to reduce interest rates for student borrowers. All points of order against the bill and against its consideration are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) three hours of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Education and Labor; and (2) one motion to recommit. 
2.During consideration of H.R. 5 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to a time designated by the Speaker. 
 
Karen L. Haas,Clerk. 
